Citation Nr: 0210958	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  96-37 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from March 1983 to May 1995.

This appeal arises from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which granted entitlement to service 
connection for degenerative joint disease of the lumbar 
spine.  This disorder was awarded a 10 percent evaluation 
effective from May 6, 1995.  The veteran appealed this 
rating.

In September 1998, the Board of Veterans' Appeals (Board) 
remanded this issue for development of the evidence.  The RO 
issued a supplemental statement of the case (SSOC) in August 
2001 that awarded an increased evaluation to 20 percent 
effective from May 6, 1995; and a 40 percent evaluation 
effective from March 22, 2001.  The veteran continued her 
appeal.

In addition, the Board notes that the RO denied entitlement 
to service connection for fibromyalgia in rating decisions of 
December 2001 and April 2002.  The veteran expressed her 
disagreement with these determinations in a written statement 
received in by the Board in July 2002.  However, the document 
was not filed with the RO and such does not constitute a 
notice of disagreement.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  However, the Board does refer the veteran's 
statement to the RO for appropriate action.


REMAND

In her substantive appeal of August 1996, the veteran 
requested a hearing before the Board.  She was notified by 
letter issued in June 1998 that her Board hearing was 
scheduled in July 1998.  The record indicates that she did 
not appear for this hearing.  However, the address to which 
the June 1998 letter was sent does not appear to be the 
veteran's last reported address.

By letter of June 2002, the Board sought clarification from 
the veteran on whether she still wished to appear before the 
Board at a hearing.  She responded within a few days that she 
did indeed want a hearing before the Board.  In a letter 
issued in July 2002, the Board informed the veteran that she 
was scheduled to appear at a hearing in August 2002.  
However, a few days before her scheduled Board hearing, she 
submitted a letter in which she requested this hearing be 
canceled so that she could be scheduled for a hearing before 
a Decision Review Officer (DRO) at the RO.  The veteran 
alleged that at the time she had initially requested a Board 
hearing she was not aware of her right to a hearing before 
the DRO prior to Board consideration.  Based on apparent VA 
mistakes in June 1998 in regards to notifying the veteran of 
her initial hearing date, and her expressed wishes in early 
August 2002, this case is remanded for a local hearing prior 
to further Board consideration.  See 38 C.F.R. § 20.1304.

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
regional office hearing in regards to the 
issue of entitlement to an increased 
evaluation for degenerative joint disease 
of the lumbar spine.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




